POLEN, Judge,
concurring specially.
I concur with the majority’s per curiam affirmance of the trial court’s denial of appellant’s Petition for Writ of Habeas Corpus. I write solely to note that the trial court did grant appellant’s oral motion to clarify sentence, that appellant was entitled to credit for time served of 10 years and 188 days. Therefore, this affirmance is without prejudice to appellant’s seeking mandamus relief should the Department of Corrections fail to recognize the amount of credit determined by the court.